UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") PDMR Shareholding The Company was notified on 3 June 2014 of the following transfer of ordinary shares of 25p each:- On 3 June 2014, Luke Swanson transferred 70,000 ordinary shares of 25p each in the Company to his spouse, Lucy Swanson. This transfer was made by way of gift. The number of shares in which Luke Swanson and his connected persons are beneficially interested remains at 241,859. This notification is made in accordance with DTR3.1.4R. Natalie Dale Assistant Company Secretary Pearson plc 3 June 2014 PEARSON plc  Date:03June 2014 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
